DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/1/22.  Claim(s) 1 and 10 has/have been amended, claim(s) 19-22 is/are new, and applicant states support can be found at instant specification [0031, 0049, 0061, 0064].  Therefore, Claims 1, 3-8, 10, 12-17, and 19-22 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 4/1/22, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Regarding the activity data in the references, all references refer to task data and some supplement the task data with other data when making determinations.  The activity data in Stelmar Netto is task data in view of phycological data.  The activity data in Queva [0070-0071] is task data (collaboration) in view of phycological data.  The activity data in Romagnino [0044-0045] is task data (on a call with the helpdesk of an IT (information technology) group, then other members of the helpdesk group) with the user the availability indicator will be presented to) in view of interpersonal relationship data (group or collaborative relationship - on a call with the helpdesk of an IT (information technology) group, then other members of the helpdesk group).  The activity data in Chau [0040-0041] is task data (interaction by the user with any service provided by the system).

While it is true that Haraguchi [0023, 0038-0040] teaches alert a store clerk (worker) to a problem at a workstation (checkout apparatus 3 which is a computing device) via a light, however because the alert can be seen by other clerks the alert is also an interrupitbility indicator of the clerk working on the workstation.  Thus applicants argument for non-analogous art that the reference does not teach “it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem” is false given that the invention is directed to interruptibility notification via a lighting device of a workspace and Haraguchi teaches interruptibility notification via a lighting device of a workspace.

Stelmar Netto teaches a computing device comprising:
an activity tracker to generate a data stream including activity data received from one or more sensors associated with a worker, wherein the activity data include activities of the worker performed with a computing device [see at least Fig. 1 and [0013] the system 114 gathers data via sensors 106 which gather data on users 102 using collaboration instrument 104 (104 is a computer where work is performed); Fig. 3 and [0019-0020] step 302 the system recognizes a task is occuring, 304 the system logs the task as an event, 306 the system records sensor data associated with the task]

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as follows:

Claim(s) 19 is/are rejected.  Claim 4 recites the limitation “wherein to repeatedly generate the interruptibility status further comprises: to determine a frequency of each type of activity in the activity data; and to determine the heuristic weights of the type of activity based on the frequency.”  There is insufficient antecedent basis for the bolded portion of the limitation(s) in the claim.  Appropriate correction/clarification is required.

Claim(s) 19 is/are rejected.  Claim(s) 19 state(s) the limitation “wherein to repeatedly generate the interruptibility status further comprises: to determine a frequency of each type of activity in the activity data; and to determine the heuristic weights of the type of activity based on the frequency.”  Thus claim(s) 19 is/are indefinite because there was not heuristics weights of type of activity thus it is unclear if this a new heuristic weight, a modification of the previous heuristic weight based on a job type of the worker, or something else.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 3, 6-8, 10, 12, 15-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto et al. (US 2018/0349828 A1) in view of Queva et al. (US 2019/0280993 A1), Romagnino (US 2014/0095627 A1), Chau et al. (US 2017/0034348 A1), and Haraguchi (US S 2018/0232717 A1).

Regarding claim 1 and 10 (currently amended), Stelmar Netto teaches a computing device comprising:
an activity tracker to generate a data stream including activity data received from one or more sensors associated with a worker, wherein the activity data include activities of the worker performed with a computing device [see at least Fig. 1 and [0013] the system 114 gathers data via sensors 106 which gather data on users 102 using collaboration instrument 104 (104 is a computer where work is performed); Fig. 3 and [0019-0020] step 302 the system recognizes a task is occuring, 304 the system logs the task as an event, 306 the system records sensor data associated with the task];
a status analyzer to repeatedly generate an interruptibility status of the worker as a function of the activity data in the data stream over a recent time period by iteratively summing the activity data in the data stream over the recent time period and to compare each sum to one or more thresholds [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time period) is analyzed to determine if it is complex by comparing it to complex task identified in step 308 (see [0021] for step 308), b) step 312 determine if the complex designation of step 310 is an outlier, c) step 314, when the task is determined to be an outlier, determine the user should not be interrupted, and d) when task is either determined not be complex at 310 or the task is determined to not be an outlier at 312, continue to monitor user actions];
a status manager to cause one of a plurality of status indicators to be displayed, the displayed status indicator corresponding to the current interruptibility status of the worker [see at least [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status, etc]; and
a lighting device to be positioned within a workspace of the worker and to display one lighting pattern corresponding to the current interruptibility status of the worker [see at least Fig. 1 and [0013-0014] teaches a workspace (collaborative instrument 104) with a light (indicator 116), where the light indicates at least one interruptibility status of the worker].

Stelmar Netto [0019, 0023] teaches a data stream and implies live data stream when discussing continue monitoring.  However Stelmar Netto doesn’t/don’t explicitly teach but Queva discloses a live data stream [see at least [0072] for collecting and analyzing data on an ongoing basis such that findings of analysis presented in real time; [0071] where the analysis is availability and willingness to be interrupted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto with Queva to include the limitation(s) above as disclosed by Queva.  Doing so would further define when a user is not available to interrupted such as “an availability status which not only accounts for a user's current health but also accounts for how busy and/or stressed the user may be due to his/her collaboration activities” which “protect a user's health or well-being from being negatively impacted or influenced by determining his/her collaboration status to be ‘unavailable’,” [see at least Queva [0029, 0071, 0074] ].

Stelmar Netto in view of Queva [0019, 0023] teaches interrupibility status over a live stream however Stelmar Netto in view of Queva doesn’t/don’t explicitly teach but Romagnino discloses a status analyzer to repeatedly generate an interruptibility status of the worker as a function of heuristic weights determined as a function of a job type of the worker [see at least abstract and [0031, 0038-0039] ways to determine availability of a worker, where availability is presence and likelihood of a timely response; [0044] determine availability of a worker (citation says first party) for a subset of other workers (citation says second party) based on the worker’s job type (the worker and subset of other workers are in the same workgroup); [0045, 0047] determining can be learning based on various patterns to apply (feedback adjusted) weighting of factors; [0037] further define relationship between first and second party].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva with Romagnino to include the limitation(s) above as disclosed by Romagnino.  Doing so would further define Stelmar Netto in view of Queva’s (Stelmar Netto [0002] ) availability to include likelihood of a timely response which is helpful in further defining Stelmar Netto in view of Queva’s periods that are less intrusive or much more damaging or distracting [see at least Romagnino [0036] ].

Stelmar Netto in view of Queva and Romagnino teaches interrupibility status over a live stream for a worker to determine availability based on worker type however Stelmar Netto in view of Queva and Romagnino doesn’t/don’t explicitly teach but Chau discloses
a status analyzer to repeatedly generate an interruptibility status of the worker by iteratively summing the weighted activity data over the recent time period and to compare each sum to one or more thresholds [see at least [0033-0034] repeatedly generate an interruptibility status of the worker “the availability statuses for users of the communication service provider systems can be automatically updated periodically, e.g., at fixed time intervals”; [0040-0041] availability based on activity of user with system and comparing actions to a threshold; [0035, 0046-0047] availability based on weights set by system or user; [0049-0050] gather weighted values for activities, sum the values to generate a total, and determine availability status (e.g., “busy,” “available,” and “offline,”) by comparing total to ranges (thresholds) for the availability statuses; [0075] features can be combined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva and Romagnino with Romagnino to include the limitation(s) above as disclosed by Chau.  Doing so would further define Stelmar Netto in view of Queva and Romagnino’s (Stelmar Netto [0002] ) periods that are less intrusive or much more damaging or distracting such as various versions of being on a call, video call, or meeting or when the recipient user is actively rejecting communication or not communicating [see at least Chau [0025, 0039-0041] ].

Stelmar Netto in view of Queva, Romagnino, and Chau doesn’t/don’t explicitly teach but Haraguchi discloses a lighting device to display one of a plurality of lighting patterns corresponding to the current interruptibility status of the worker [see at Fig. 1 (and any related text) and [0023] a workspace for the clerk (worker) is the checkout apparatus; Fig. 3 (and any related text) and [0038-0039] a workspace (checkout apparatus 3) with a light 22a within the workspace, where the light displays colors in a pattern to display status of clerk and thus the clerk’s interruptibility status; [0095] the colors are not limited thus a plurality of lighting patterns].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva, Romagnino, and Chau with Haraguchi to include the limitation(s) above as disclosed by Haraguchi.  Doing so would further define Stelmar Netto in view of Queva, Romagnino, and Chau’s (Stelmar Netto [0013-0014] ) collaborative space 104 to include a checkout apparatus and the interrupter indicators 116 to include a light which multiple notification settings where both inclusions would better inform other users of the availability status of the worker [see at least Haraguchi [0095] ].


Regarding claim(s) 22, the claim(s) recite(s) analogous limitations to claim(s) 1 and 10 above and is/are therefore rejected on the same premise.


Regarding claim 3 and 12, modified Stelmar Netto teaches the computing device of claim 1 as well as live data stream
and Stelmar Netto teaches wherein the one or more thresholds are set as a function of the activity data in the data stream over a historical time period, the historical time period being longer than the recent time period [see at least [0021-0022] for step 308 the system identifies a complex task by the number of actions to reach a certain node (sum) or time taken, where a complex task is the threshold; [0010] the complex steps are determined (which is step 308) from logs of daily events thus the log can be longer than current event; [0023] generate interrupibility based on both a comparison of sum activity data to a threshold and an outlier determination by a) step 310 determine if current task is complex by comparing current task to complex data standard (standard determined in step 308 via summation) thus the current task summation is compared to standard (a threshold) ].

Regarding claim 6 and 15, modified Stelmar Netto teaches the computing device of claim 1,
and Stelmar Netto teaches wherein the one or more sensors comprise at least one of a computer input device, a computer software monitor, a telephone, and a fitness tracker [see at least [0013] for multiple sensors, where sensors are input devices].

Regarding claim 7 and 16, modified Stelmar Netto teaches the computing device of claim 1, wherein the interruptibility status of the worker represents one of an available status, a busy status, a do-not-disturb status, and an away status [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Regarding claim 8 and 17, modified Stelmar Netto teaches the computing device of claim 1, wherein to cause one of a plurality of status indicators to be displayed comprises to transmit the interruptibility status of the worker to an instant messaging client [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Regarding claim 19, modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status further comprises: as well as
determine the heuristic weights of the type of activity based on the frequency (heuristic weights determined) [as noted by the 112 rejection above the to determine portion of the limitation is unclear and is interpreted as and to determine the heuristic weights].

Modified Stelmar Netto doesn’t/don’t explicitly teach but Queva discloses to determine a frequency of each type of activity in the activity data; and
 to determine the data based on the frequency [for the limitations above, see at least [0069, 0092] determine a frequency of tasks and use the determined frequency to determine something else].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Queva to include the limitation(s) above as disclosed by Queva.  Doing so would further define when a user is not available to interrupted such as “an availability status which not only accounts for a user's current health but also accounts for how busy and/or stressed the user may be due to his/her collaboration activities” which “protect a user's health or well-being from being negatively impacted or influenced by determining his/her collaboration status to be ‘unavailable’,” [see at least Queva [0029, 0071, 0074] ].

Claim(s) 4-5, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto in view of Queva, Romagnino, Chau, and Haraguchi as applied to claim(s) 1 and 10 above and further in view of Flickinger (US 2018/0132776 A1).

Regarding claim 4 and 13, modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status as well as iteratively summing the activity data in the live data stream over the recent time period.

Modified Stelmar Netto doesn’t/don’t explicitly teach but Flickinger discloses assign the heuristic weights to the data prior to an algorithm using the activity data [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0029] feedback adjusted (heuristic) weights of received data are used in an algorithm (thus prior to the algorithm’s use) to determine user’s emotional state; Fig. 5a-5b and [0037] emotional state examples and changes in real time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Regarding claim 5 and 14, modified Stelmar Netto teaches the computing device of claim 1 
and Stelmar Netto teaches wherein to repeatedly generate the interruptibility status comprises to iteratively evaluate whether the activity data in the live data stream over the recent time period represents a designation [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time period) is analyzed to determine if it is complex by comparing it to complex task identified in step 308 (see [0021] for step 308), b) step 312 determine if the complex designation of step 310 is an outlier, c) step 314, when the task is determined to be an outlier, determine the user should not be interrupted, and d) when task is either determined not be complex at 310 or the task is determined to not be an outlier at 312, continue to monitor user actions].

Modified Stelmar Netto, specifically Stelmar Netto [0021-0022], teaches evaluating iteratively whether the user’s actions are repetitive and/or how long they take which implies but does not specifically teach evaluate whether the data represents sustained activity.  However Flickinger discloses
evaluate whether the data represents sustained activity [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0089] physical activity is sporting activity which includes pace of activity; Fig. 8 items 815 and 825 and [0090-0091] where sporting activity includes real time physiological and other athlete data represented as raw sensor data of a performance which (as noted in Fig. 8 items 815 and 825) evaluates whether a user is engaged in sustained physical activity that meets a metric such as SPEED, AVE SPEED, and COACH: ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Regarding claim 20, modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status.

Modified Stelmar Netto doesn’t/don’t explicitly teach but Flickinger discloses further comprises: to adjust the heuristic weights based on feedback [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0029-0030] feedback adjusted (heuristic) weights of received data are used in an algorithm (thus prior to the algorithm’s use) to determine user’s emotional state; [0057-0058] methods for user to (either byself or via request from system) provide baseline data or fine tine the algorithm including weighting; Fig. 5a-5b and [0037] emotional state examples and changes in real time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto in view of Queva, Romagnino, Chau, and Haraguchi as applied to claim(s) 1 above and further in view of Singh (US 2013/0217350 A1).

Regarding claim 21, modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status further comprises: to generate a moving activity average of the worker; and to determine the interruptibility status using the moving activity average as a baseline of the worker [].

Modified Stelmar Netto doesn’t/don’t explicitly teach but Queva discloses further comprises: to generate a trend of the worker; and
to determine the interruptibility status using the trend as a variable of the worker [for the limitations above, see at least [0033, 0075] determine a pattern or trend of the worker and use it to determine the interruptibility status; [0094] pattern or trend of the worker can be many items (implying but not explicitly stating moving average) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Queva to include the limitation(s) above as disclosed by Queva.  Doing so would further define when a user is not available to interrupted such as “an availability status which not only accounts for a user's current health but also accounts for how busy and/or stressed the user may be due to his/her collaboration activities” which “protect a user's health or well-being from being negatively impacted or influenced by determining his/her collaboration status to be ‘unavailable’,” [see at least Queva [0029, 0071, 0074] ].

Modified Stelmar Netto doesn’t/don’t explicitly teach but Singh discloses generate a moving activity average of the worker; and
to determine the interruptibility status using the moving activity average as a baseline of the worker [for the limitations above, see at least [0075-0076, 0085] determine moving average of a movement of user, use the moving average as a baseline to determine presence status].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Singh to include the limitation(s) above as disclosed by Singh.  Doing so would further define when a user is not available to interrupted such as “A user typically enters or selects a status from a list of possible options. The presence status may also be derived based on the user's interactions with an electronic device” [see at least Singh [0004] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624